department of the treasury internal_revenue_service washington d c date cc intl b01 ----------- genin-129463-03 office_of_chief_counsel number info release date uil ----------------------------------- ------------------------------------------- ------------------------------------- ----------------------------- -------------------------------- attention --------------------------- dear ----------------- federal excise_taxes the september rule reference this responds to your letter to the commissioner of the internal_revenue_service dated date regarding the timing of certain excise_tax payments that your company is required to make in response your inquiry we are providing the following general information this information_letter is advisory only and has no binding effect on the internal_revenue_service you have requested an explanation for the requirement that three excise_tax deposits as you are probably aware information concerning the payment of excise_taxes for are required in the month of september while only two payments are required in each of the other eleven months of the year you have asked why the requirement should be different in september than during the other months including a description of the so-called september rule can be found on the internet at http www irs gov pub irs-pdf p510 pdf as you correctly describe in your letter excise_tax deposits determined under the regular_method are due on a semimonthly basis generally by the 29th day of the month for the first semimonthly period ie deposit for april is due by april and by the 14th day of the following month for the second semimonthly period ie april is due by may but in september the deposits corresponding to both the period september and the period september are due by september and there is in fact a third monthly period september the deposit for which is due by october we hope the following information will be helpful in explaining to you the origin statutory basis and rationale of the september rule the excise_tax on reinsurance premiums which you refer to specifically in your genin-129463-03 letter is an excise_tax imposed under subtitle d of the internal_revenue_code code code sec_6302 entitled time for deposit of certain excise_taxes provides in pertinent part except as otherwise provided in this subsection and subsection e if any person is required under regulations to make deposits of taxes under subtitle d with respect to semimonthly periods such person shall make deposits of such taxes for the period beginning on september and ending on september not later than september sec_40_6302_c_-2 describes in greater detail the special rules for september and provides more specific information about how to determine the amount of the deposit for the special september period code sec_6302 was enacted on date as section a of p l commonly known as the uruguay round agreements act act according to the house report accompanying the act this section was included as one of several financing provisions enacted to offset the projected cost of implementing the uruguay round legislation the purpose of the special september period is to accelerate to september the due_date for the related deposit prior to the act the due_date had been in october which is in the subsequent fiscal_year because the federal government’s fiscal_year ends on september the house report describes the reason for this change as follow sec_1 requiring excise_taxes that must be deposited on a semi-monthly basis to be deposited during the fiscal_year to which the taxes relate would provide substantial additional revenue without imposing significant burdens on taxpayers we hope this explanation of the origin and rationale of the september rule will be helpful to you if you should have any further questions in this matter please contact ---------- ------------ at sincerely w edward williams senior technical reviewer branch h_r rep no 103rd cong 2nd sess pt pincite genin-129463-03 office of associate chief_counsel international
